DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/19/21 Remarks: page 10, line 20 – page 11, line 18) with respect to the rejection of claims 1-6, 8, 11-12, 13-15, 17-19, 21, & 23 under 35 USC §102 and the rejection of claims 7, 9-10, 16, & 20 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1-6, 8, 11-12, 13-14, 17-19, 21, & 23 under 35 USC §102 and the rejection of claims 7, 9-10, 16, & 20 under 35 USC §103 has been withdrawn. The rejection of claim 15 under 35 USC §102 has been obviated by the claim’s cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 13, & 23 (and dependent claims 2-10, 14, & 16-21), the art of record does not teach or suggest the recited transmitting of a dialogue response between the dialogue processing apparatuses based on a comparison of position information in conjunction with the recited arrangement of dialogue processing of user speech, determination of user 
With respect to claims 11 (and dependent claim 12), the art of record does not teach or suggest the recited transmitting of a dialogue response between the dialogue processing apparatuses based on a comparison of position information in conjunction with the recited arrangement of dialogue processing of user speech, storage of received speech information, and deletion of speech information in response to a request received by the dialogue processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663